Citation Nr: 1216904	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right elbow epicondylitis with osteoarthritis. 

2.  Entitlement to service connection for left elbow epicondylitis with osteoarthritis. 

3.  Entitlement to service connection for right wrist carpal tunnel syndrome with osteoarthritis. 

4.  Entitlement to service connection for left wrist carpal tunnel syndrome with osteoarthritis. 

5.  Entitlement to service connection for a right shoulder disorder.  

6.  Entitlement to service connection for a left shoulder disorder.  

7.  Entitlement to service connection for a right knee disorder.  

8.  Entitlement to service connection for a left knee disorder.  

9.  Entitlement to service connection for a right ankle disorder.  

10.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to June 1965.  The Veteran also served in the Air Force Reserve, to include the period from 1977 to 1993, during which time he had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled to appear for a Board hearing at the RO in August 2010. However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2011). 

The Board remanded this case in October 2010 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The probative evidence of record fails to establish that the Veteran's right elbow epicondylitis with osteoarthritis, left elbow epicondylitis with osteoarthritis, left wrist carpal tunnel syndrome with osteoarthritis, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder were incurred or aggravated during any period of active military service including periods of ACDUTRA and INACDUTRA in the Air Force Reserve from 1977 to 1993.  

2.  At his March 1977 enlistment examination into the Air Force Reserve, a previous right wrist fracture was noted.  

3.  The probative evidence of record fails to establish that right wrist carpal tunnel syndrome with osteoarthritis was incurred in or aggravated by any period of active military service including periods of ACDUTRA and INACDUTRA in the Air Force Reserve from 1977 to 1993.  


CONCLUSIONS OF LAW

1.  Right elbow epicondylitis with osteoarthritis, left elbow epicondylitis with osteoarthritis, left wrist carpal tunnel syndrome with osteoarthritis, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder were not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101(3), 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.655 (2011).

2.  Right wrist carpal tunnel syndrome with osteoarthritis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2004, October 2004, December 2004, February 2005, November 2010, and October 2011.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to his substantiate service connection claims to include during his ACDUTRA and INACDUTRA periods of service; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the November 2010 and October 2011 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v.  Nicholson, 483 F.3d 1311 (2007).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Here, the duty to notify was not satisfied prior to the initial unfavorable decision by the RO.  However, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim(s) - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim(s).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

The timing error was cured.  After providing additional VCAA notice in November 2010 and October 2011, the RO readjudicated the claims in a latter December 2011 SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v.  Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured Air Force Reserve medical and personnel records dated from 1977 to 1993 and VA treatment records.  For his part, the Veteran has submitted personal statements and Air Force Reserve Physical Discharge Board records.   

The RO was not able to secure the Veteran's service treatment records (STRs) from his earlier period of active duty service with the Air force from February 1962 to June 1965.  The RO initiated a request to obtain these records, but was met with a negative response from the National Personnel Records Center (NPRC) in September 2007.  In a July 2009 telephone conversation, the Veteran indicated he did not possess these STRs.  Finally, in a July 2009 Formal Finding Memorandum, the RO indicated that all procedures to obtain the missing STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.  The RO described in thorough detail all the efforts it had undertaken.

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, the Veteran has not alleged and the record does not suggest, that STRs from his Air Force service from 1962 to 1965, if located, would document complaints or treatment for any of the disorders on appeal.  The Veteran has never indicated that any of his current disorders stemmed from this earlier period of service.  See 38 U.S.C.A. § 5103A(c)(1) (VA is only required to obtain "relevant" service records).  Rather, he contends that his current disorders were incurred or aggravated by his periods of ACDUTRA and INACDUTRA with the Air Force Reserve from 1977 to 1993.  See July 2004 claim and July 2004 statement; November 2004 and January 2005 Veteran's statements; February 2005 Notice of Disagreement (NOD).  Therefore, the absence of these earlier STRS is of no consequence to the outcome of the claims being denied.  Any further efforts towards obtaining these records would likely be both futile and not of assistance to this inquiry since any missing STRs would not pertain to the disorders at issue.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

The Veteran was also scheduled for November 2010 and October 2011 VA examinations for the purpose of addressing the etiology of his current disorders on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the Veteran failed to report without any good cause to November 2010 and October 2011 VA examinations.  When the Veteran does not appear for a scheduled examination without good cause in conjunction with an original compensation claim, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(a), (b); See also Turk v. Peake, 21 Vet. App. 565, 570 (2008).  There is no indication or allegation that notice letters were returned as undeliverable or that the Veteran did not receive notice of the VA examinations.  In fact, the home address where notice of the VA examinations was sent matches the home address provided by the Veteran throughout the appeal.  See VA computer printouts dated in December 2010 and November 2011.  The claims folder does not contain a response or explanation from the Veteran or any good cause for his failure to appear to the November 2010 and October 2011 VA examinations.  In any event, the Court recently held there is no independent requirement for a hard copy of the notice to report for a VA examination to be contained in the claims file for the presumption of regularity to apply.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  The Veteran also failed to respond to the December 2011 SSOC advising him of the provisions of 38 C.F.R. § 3.655.  In short, in accordance with VA regulation, the service connection claims will be adjudicated based on the evidence of record.  

The Board is also satisfied as to substantial compliance with its October 2010 remand directives.  Stegall v. West, 11 Vet. App.  268, 271 (1998).  See also D'Aries v.  Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the RO secured Air Force Reserve personnel records with point statements to verify periods of ACDUTRA and INACDUTRA and scheduled the Veteran for VA examinations to address the question of etiology for the disabilities on appeal.  Despite the RO's efforts, the Veteran, without good cause, failed to appear to his scheduled examinations.  See again 38 C.F.R. § 3.655(a), (b).  In short, the RO has substantially complied with the Board's instructions.  Overall, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Governing Laws and Regulations for ACDUTRA / INACDUTRA Service

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).

ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "Veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As to the presumption of service connection for various diseases listed under 38 C.F.R. § 3.309, this presumption applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  That is, various diseases subject to presumptive service connection are listed under 38 C.F.R. § 3.309 and will be service connected although not otherwise established as incurred if manifested to a compensable degree within the applicable time periods under 38 C.F.R. § 3.307.  However, a claimant whose claim is based on a period of ACDUTRA or INACDUTRA cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  See also 38 U.S.C.A. §§ 101(24)(B), 1112, 1137; 38 C.F.R. §§ 3.6(a), 3.307(a).  By definition, the presumption of service connection only applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA or INACDUTRA to establish entitlement to benefits, there must be some evidence that his or her condition was incurred or aggravated during the relevant period of service.  Id. (emphasis added).  This contrast cannot be legally bridged.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for periods of ACDUTRA or INACDUTRA is not appropriate.

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  In other words, the presumption of soundness generally does not apply to a period of ACDUTRA (or INACDUTRA), unless a claimant had an entrance examination with no defects noted, prior to entering the period of ACDUTRA during which the injury or disease occurred.  The presumption of aggravation under 38 U.S.C.A. 
§ 1153 also does not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48. 

Analysis - Service Connection for All Disorders except the Right Wrist

The Veteran contends that he developed right elbow epicondylitis with osteoarthritis, left elbow epicondylitis with osteoarthritis, left wrist carpal tunnel syndrome with osteoarthritis, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder during his periods of ACDUTRA and INACDUTRA with the Air Force Reserve from 1977 to 1993.  He says he began noticing symptoms of pain, numbness, weakness, and paralysis for these disorders in 1991.  He reported that he experienced an accident in 1991 when working as a cement finisher.  He maintains he heard a pop in the cervical spine that led to progressive bilateral wrist and arm pain.  During his Air Force Reserve service, his military occupational specialty (MOS) was a construction worker and cement finisher with a civil engineering unit.  He would work with equipment such as a trowel to finish cement, concrete saws, and jackhammers.  He says his duties required hours of physical labor and repetitive motion with his hands and arms.  But he concedes that for the majority of the year he engaged in these duties as a federal "civilian employee" of the Air Force at Tinker Air Force Base in Oklahoma.  His reservist duties were limited to ACDUTRA annual training two weeks a year, INACDUTRA training one weekend a month, and certain winters when he says he was called to active duty for up to a month.  In any event, as a result of his physical disabilities, he received a medical discharge from the Air Force Reserve in December 1993.  See July 2004 claim and July 2004 statement; November 2004 and January 2005 Veteran's statements; February 2005 NOD; May 2004 VA general medical examination.  

Upon review of the evidence of record, the Board denies the appeal for service connection for right elbow epicondylitis with osteoarthritis, left elbow epicondylitis with osteoarthritis, left wrist carpal tunnel syndrome with osteoarthritis, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder.  

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, the Veteran underwent a VA general medical examination in May 2004 and a VA Agent Orange examination in June 2004.  These examinations assessed arthritis of the elbows, wrists, knees, and ankles, as well as carpal tunnel syndrome.  Earlier Air Force Reserve treatment records in the 1990s diagnosed right and left elbow epicondylitis as well.  Consequently, the determinative issue is whether any of these disorders are somehow attributable to the Veteran's periods of ACDUTRA and INACDUTRA service in the Air Force Reserve from 1977 to 1993.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in this critical respect the Veteran's claims fail.

The Veteran's STRs dated from 1962 to 1965 from his initial period of active duty service in the Air Force are missing and unavailable.  Regardless, the Veteran has never alleged that these particular STRs, if located, would document complaints or treatment for any of the orthopedic disorders at issue.  In fact, the Veteran has asserted that symptoms of his orthopedic disorders at issues began in the 1980s and early 1990s during his service in the Air Force Reserve.  Therefore, as stated above, the absence of these earlier STRS is of no consequence to the disorders on appeal.  

Air Force Reserve Reports of Medical Examination and Reports of Medical History dated in March 1977, April 1978, April 1979, July 1980, May 1980, December 1980, May 1981, October 1983, December 1983, August 1987, and August 1988 are negative for complaints of or diagnoses for a right elbow disorder, a left elbow disorder, left wrist carpal tunnel syndrome, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, or a left ankle disorder.  In fact, all Air Force Reserve records dated from 1977 to 1993 are entirely negative for any complaint, treatment, or diagnosis for the following disorders: a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder.  

In the early 1990s Air Force Reserve medical records from Dr. R.H., MD., Dr. R.S., MD., Dr. M.A., MD., and Dr. H.S., MD., begin to document symptoms of several years duration for right elbow epicondylitis with osteoarthritis, left elbow epicondylitis with osteoarthritis, left wrist carpal tunnel syndrome with osteoarthritis, a right shoulder impingement disorder, and a left shoulder impingement disorder.  The private treatment reports of Dr. H.S. dated in January 1992 and February 1992 are especially descriptive for these disorders.  The Veteran was placed on physical profile by the Air force Reserve in July 1991 and July 1992.  He was restricted in duties involving his hands and arms and was not to engage in duties involving heavy lifting over 30 pounds or duties requiring gripping or repetitive use of his hands or arms.  As a result of the severity of his physical disabilities, he received a medical discharge from the Air Force Reserve in December 1993.  

However, Air Force Reserve records dated from 1977 to 1993 are negative for specific, probative evidence that an orthopedic disease or injury was incurred or aggravated in the line of duty during periods of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a).  In fact, there was no mention in Air Force Physical Discharge Board records dated in 1992, 1993, and 2004 that his diseases or injuries were the result of periods of ACDUTRA or INACDUTRA.  Also, Dr. H.S. in January 1992 and February 1992 treatment reports assessed these disorders were "work-related" due to a history of heavy labor and overuse.  However, these reports were prepared in the context of a claim with the Department of Labor due to the Veteran's job in construction as "a civilian employee" of the Air Force.  Again, there was no discussion of active duty military duties.  For the majority of each year from 1977 to 1993, the Veteran worked in construction in a "civilian" capacity at Tinker Air Force Base in Oklahoma.  In addition, a June 1992 STR notes that the Veteran's bilateral carpal tunnel syndrome was "induced by his civilian job."  Although the Veteran has reported at a May 2004 VA examination that he injured his cervical spine while working, he did not allege or specify that this alleged injury occurred during a particular period of ACDUTRA or INACDUTRA service.  

With regard to a nexus, as previously discussed, the Veteran was scheduled for November 2010 and October 2011 VA examinations to address the etiology of his orthopedic disorders at issue.  However, he failed to appear to both examinations without any good cause.  When the Veteran does not appear for a scheduled examination in conjunction with an original claim for service connection, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b).  The Court had held that when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  Turk, 21 Vet. App. at 570.  The Veteran has not provided good cause for his failure to appear, and the other evidence of record in the claims folder fails to establish the Veteran's claims for service connection.  In summary, these examinations were necessary in order to establish service connection.  

With regard to a nexus, there is simply no probative medical evidence or opinion that relates the Veteran's current orthopedic disorders to his periods of ACDUTRA or INACDUTRA service from 1977 to 1993.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence of a nexus, service connection is not warranted for a right elbow disorder, a left elbow disorder, left wrist carpal tunnel syndrome, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, or a left ankle disorder.    

With regard to presumptive service connection, a claimant whose claim is based on a period of ACDUTRA or INACDUTRA cannot be entitled to the presumption of service connection for chronic diseases such as arthritis manifest within on year of service.  Smith, 24 Vet. App. at 47.  See also 38 U.S.C.A. §§ 101(24)(B), 1101, 1112, 1137; 38 C.F.R. §§ 3.6(a), 3.307(a), 3.309.  Thus, there is no basis to presume the in-service incurrence of arthritis for any of his joints.    

With regard to lay evidence, the Veteran is indeed competent to report symptoms of his orthopedic disorders and to describe any alleged injury he sustained to his joints during his service with the Air Force Reserve.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of osteoarthritis, carpal tunnel syndrome, epicondylitis, or impingement syndrome, disorders requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent for etiology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Accordingly, the preponderance of the evidence is against service connection for right elbow epicondylitis with osteoarthritis, left elbow epicondylitis with osteoarthritis, left wrist carpal tunnel syndrome with osteoarthritis, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Right Wrist Disorder

Similar to the above disorders, the Veteran contends he developed right wrist carpal tunnel syndrome with osteoarthritis during his periods of ACDUTRA and INACDUTRA with the Air Force Reserve from 1977 to 1993.  See July 2004 claim and July 2004 statement; November 2004 and January 2005 Veteran's statements; February 2005 NOD.  However, in a January 1992 Air Force Reserve report of Dr. H.S., the Veteran reported that a June 1975 right wrist fracture that preexisted his Air Force Reserve service was worsened or aggravated by the labor-intensive work performed from 1977 to 1993 at Tinker Air Force Base in the Air Force Reserve and in his civilian capacity.   

Upon review of the evidence of record, the Board denies the appeal for service connection for right wrist carpal tunnel syndrome with osteoarthritis.

The Veteran's STRs dated from 1962 to 1965 from his initial period of active duty service in the Air Force are missing and unavailable.  Nonetheless, as previously noted, they are not relevant to his right wrist disorder claim.    

For purposes of establishing service connection under 38 U.S.C.A. §§ 1110 or 1131, every Veteran shall be presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  However, when there is a prior period of active service, the presumption of soundness does not apply to a latter period of ACDUTRA (or INACDUTRA), unless a claimant had an entrance examination with no defects noted prior to entering the period of ACDUTRA during which the injury or disease occurred.  Smith, 24 Vet. App. at 45-46.  

In this respect, the Veteran underwent a March 1977 enlistment examination prior to entering various periods of ACDUTRA and INACDUTRA with the Air Force Reserve from 1977 to 1993.  A previous June 1975 right wrist fracture was noted at this enlistment examination.  The Veteran also mentioned this previous fracture at latter Air Force Reserve periodic examinations.  Dr. H.S. in a January 1992 report assessed upon examination that the Veteran had a preexisting right wrist injury prior to his Air Force Reserve service.  Therefore, since a pre-service right wrist fracture was noted at enlistment into the Air Force Reserve in 1977, the Veteran was not entitled to the presumption of soundness when entering his Air Force Reserve service.  38 U.S.C.A. § 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Smith, 24 Vet. App. at 45-46.  

In the present case, Dr. H.S. in a February 1992 report opined that the Veteran's preexisting right wrist fracture "worsened" after 1975 due to the type of labor-intensive work he did.  However, this report was prepared in the context of the Veteran's civilian employment in construction, which he engaged in the majority of the time each year from 1977 to 1993.  There is no probative indication that the worsening of his right wrist was caused by his shorter periods of ACDUTRA and INACDUTRA service from 1977 to 1993.  More specifically, the claimant has not established that his preexisting right wrist condition specifically worsened beyond the natural progress of that condition during his short periods of ACDUTRA and INACDUTRA service from 1977 to 1993.  Donnellan v. Shinseki, 24 Vet. App. 167, 172.  There is no burden shift to VA as there is when the presumptions of soundness and aggravation apply.  Id. at 175.  The claimant has not shown that there is an approximate balance of positive and negative evidence to prevail on the matter of aggravation.  Id. at 174.  In fact, he failed to appear without good cause to VA examinations in November 2010 and October 2011 that would have shed light on this matter.  See 38 C.F.R. § 3.655(a), (b).  

In addition, Air Force Reserve records dated from 1977 to 1993 are negative for specific, probative evidence that right wrist carpal tunnel syndrome with osteoarthritis was incurred in the line of duty during periods of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a).  

Accordingly, the preponderance of the evidence is against service connection for right wrist carpal tunnel syndrome with osteoarthritis by way of incurrence or aggravation during periods of ACDUTRA or INACDUTRA, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(The Order follows on the next page.)


ORDER

Service connection for right elbow epicondylitis with osteoarthritis is denied.  

Service connection for left elbow epicondylitis with osteoarthritis is denied.   

Service connection for right wrist carpal tunnel syndrome with osteoarthritis is denied.   

Service connection for left wrist carpal tunnel syndrome with osteoarthritis is denied.  

Service connection for a right shoulder disorder is denied.    

Service connection for a left shoulder disorder is denied.    

Service connection for a right knee disorder is denied.    

Service connection for a left knee disorder is denied.  

Service connection for a right ankle disorder is denied.    

Service connection for a left ankle disorder is denied.    




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


